Exhibit 10.16
AGREEMENT FOR SYSTEM LICENSE
MANAGEMENT DATA, INC.
and
UTG, Inc.


SOFTWARE LICENSE AGREEMENT




This LICENSE AGREEMENT is made this 20th day of February, 2014, between
MANAGEMENT DATA, INC., an Alabama Corporation ("CONSULTANT "), and UTG, INC.
("CUSTOMER") on the terms and conditions set forth herein.




1.
SYSTEM DESCRIPTION:

CONSULTANT hereby agrees to provide and CUSTOMER hereby agrees to accept
Software described in EXHIBIT A. In the remainder of this LICENSE AGREEMENT the
collective items of software described in EXHIBIT A, and all documentation,
updates, changes, modifications, customizations, enhancements and new releases
as may be delivered to CUSTOMER by CONSULTANT, known generally as FIMMAS, shall
be referred to as SOFTWARE.




2.
PRICE, PAYMENT AND TAXES:

CUSTOMER shall pay to CONSULTANT the license fees scheduled in EXHIBIT B, and
the Initial Fee outlined in Exhibit J, if any. To these amounts shall be added
all applicable taxes, such as, but not limited to, federal, state, municipal or
other government excise, sales, use, value added, occupational or like taxes
(excluding any taxes based on CONSULTANT'S net income) now in force or enacted
in the future and applicable retroactively or before payment. Such taxes are
payable by the CUSTOMER unless CUSTOMER provides CONSULTANT a certificate of
exemption or similar document or proceeding that exempts the CUSTOMER or this
LICENSE AGREEMENT from the taxes. All amounts are due and payable on the date
that this LICENSE AGREEMENT is made, as set forth above.
If the SOFTWARE does not substantially meet the CUSTOMER'S requirements as set
forth in EXHIBIT C within the 120 day original warranty period for the SOFTWARE
and CONSULTANT is notified by CUSTOMER within this period, the license fee set
forth on EXHIBIT B, and the Subscription Service Fee set forth in Exhibit J, if
any, shall be returned to CUSTOMER, less an amount, if any, equal to the then
unpaid documented time and expense charges (such as, but not limited to,
expenses for materials, travel, meals, lodging, computer usage,
telecommunication charges, freight, postage, and all other similar expenses) of
CONSULTANT that are necessary and reasonable for the effort expended by
CONSULTANT. If SOFTWARE does not meet CUSTOMER'S requirements, all SOFTWARE must
be returned to CONSULTANT, and all copies destroyed, prior to CUSTOMER being
entitled to a return of any monies. The execution of a SUBSCRIPTION AGREEMENT
between the parties will not extend this provision.




3.
TIME AND PLACE OF DELIVERY:

CONSULTANT shall deliver SOFTWARE and CUSTOMER shall accept delivery of SOFTWARE
at the location set forth in EXHIBIT D.


 
4.
HARDWARE:

a. CUSTOMER agrees to limit the operation of SOFTWARE to the hardware identified
in EXHIBIT E. CUSTOMER may substitute other hardware for the hardware identified
in EXHIBIT E, provided that it gives advance notice in writing to CONSULTANT.
Such notice shall include all changes to the hardware configuration, such as,
but not limited to, upgrades and additional equipment.

b. CUSTOMER agrees to locate the SOFTWARE only at the geographical location
specified in EXHIBIT D. CUSTOMER may change the location provided that CUSTOMER
gives advance notice in writing to CONSULTANT of the change.

c. The CUSTOMER assumes responsibility for, and shall pay all costs associated
with, hardware procurement, installation, maintenance, and support.





5.    SOFTWARE LICENSE PROVISIONS:
a.
CONSULTANT hereby grants to the CUSTOMER a non-exclusive, non-transferable right
to use one production copy of the SOFTWARE, subject to the terms and conditions
of this LICENSE AGREEMENT.

b.
CUSTOMER'S use of SOFTWARE is limited to the computer installation listed in
EXHIBIT E. However, CUSTOMER may use the SOFTWARE temporarily on another
computer if necessary for disaster recovery, provided that upon completion of
disaster recovery, and thereafter, the use of the SOFTWARE is limited as above.
CUSTOMER may use the SOFTWARE on one additional computer installation to perform
system tests and development in accordance with the provisions of this
AGREEMENT, provided that said additional computers may not be used for any other
purpose, such as, but not limited to, business applications and other
applications intended to be for business use.

c.
The use of SOFTWARE is limited to CUSTOMER'S personnel and CUSTOMER'S hardware
to prepare data and reports for CUSTOMER and for affiliated and related
organizations. In no case shall SOFTWARE be used by unaffiliated third parties,
nor may CUSTOMER use SOFTWARE to process data for unaffiliated third parties.
Unaffiliated third parties are any company not in a contractual relationship
with CUSTOMER for the administration of their business or for providing
consulting or administrative support for CUSTOMER.  CUSTOMER may not release any
portion of SOFTWARE or related documentation to third parties. This restriction
shall not apply to CUSTOMER'S allowing use of the SOFTWARE by its own third
party consultants, for consultation purposes related to CUSTOMER'S business
only, provided that any such consultants must first execute a non-disclosure
agreement in the form provided by CONSULTANT.

d.
CUSTOMER may continue to use SOFTWARE perpetually, provided that CUSTOMER
complies with all its written agreements with CONSULTANT concerning the
SOFTWARE.

e.
All ownership rights to SOFTWARE are retained by CONSULTANT. CUSTOMER shall have
no ownership rights in said SOFTWARE. CONSULTANT warrants and represents that it
owns the rights to FIMMAS software.

f.
CUSTOMER hereby acknowledges that similar software may be licensed by CONSULTANT
to other customers.

g.
CUSTOMER shall not make copies of SOFTWARE except as permitted under the terms
of this LICENSE AGREEMENT or for ordinary and necessary backup or archival
purposes. CUSTOMER agrees to include CONSULTANT'S proprietary legend on all
copies of the SOFTWARE made by CUSTOMER.

h.
The CUSTOMER acknowledges that CONSULTANT owns the rights to all copyrights,
patent and trademark interests for the SOFTWARE. CUSTOMER acknowledges and
represents that it has not, and will not acquire or claim, any copyright, patent
or trademark interest in the SOFTWARE or any other ownership interest (including
any accompanying documentation) which would result in any infringement upon the
SOFTWARE owner's copyright protection. CUSTOMER may not remove from any copies
of SOFTWARE any statements appearing therein concerning copyrights and
proprietary rights. The CUSTOMER further agrees to take such other reasonable
steps as CONSULTANT may request from time to time in order to protect
CONSULTANT'S rights.

i.
With the exception of TPA Access Rights (as defined below), CUSTOMER may not
sell, lease, transfer, assign, license or sublicense SOFTWARE to another party
unless the purchaser agrees in writing to the terms and conditions of this
LICENSE AGREEMENT and prior written permission is granted by CONSULTANT. Subject
to the other provisions of this LICENSE AGREEMENT, CUSTOMER may transfer this
License to any affiliate, subsidiary or successor entity provided that prior
written notice is given to CONSULTANT of such transfer.

j.
Neither the Software, nor any documentation, updates, changes, modifications,
customizations, enhancements and new releases may be used to engage in
competition with CONSULTANT. For this purpose "to engage in competition" means
entering or engaging in all or part of the business of a software consulting
firm. CUSTOMER agrees not "to engage in competition" with CONSULTANT as an
employer, consultant, agent, principal, partner, stockholder, or in any other
capacity, or to "create competition" for CONSULTANT by transferring any portion
of the SOFTWARE or modifications to an outside third party.

k.
CUSTOMER shall limit the use of the SOFTWARE to persons who have been
appropriately trained.

l.
CUSTOMER acknowledges that it has received the source code for the SOFTWARE.
CUSTOMER agrees that no modifications shall be made to said source code unless a
fee for Source Code modification rights listed in EXHIBIT B has been paid to
CONSULTANT.



m.
CONSULTANT hereby grants CUSTOMER the right to utilize SOFTWARE to support the
business of any currently contracted TPA or BPO clients of CUSTOMER as of the
date of this agreement.  Employees of any currently contracted client may access
SOFTWARE for the purpose of reviewing information, generating reports, and
conducting normal business analysis activities on their supported contracts
("TPA Access Rights").   All employees of the contracted clients will be counted
as a valid user of the SOFTWARE for licensing purposes.

 
n.
CONSULTANT hereby grants CUSTOMER the right to add additional contracted TPA or
BPO clients and support their business upon the payment of the LICENSE FEE
defined in EXHIBIT B.

 

 
6.     CONTACT PERSON:

a. CUSTOMER agrees to designate two persons to represent CUSTOMER and coordinate
CUSTOMER'S activities and decisions concerning system installation and
operation. The persons designated shall be listed on EXHIBIT F.

b. CONSULTANT agrees to designate two persons to represent CONSULTANT and
coordinate CONSULTANT'S activities and decisions concerning system installation
and support services. The persons designated shall be listed on EXHIBIT F.


 
7.    ACCESS TO HARDWARE:
CUSTOMER agrees to provide CONSULTANT reasonable access to CUSTOMER'S hardware
for installation of SOFTWARE and for installation of changes to correct SOFTWARE
errors.
 

 
8.    PROPRIETARY RIGHTS:

a. CONSULTANT acknowledges that certain proprietary data of the CUSTOMER may be
disclosed to CONSULTANT and its employees. CONSULTANT agrees that all data not
properly available in the public domain is proprietary, and will be safeguarded
by CONSULTANT and its employees with the same degree of care that it accords to
CONSULTANT'S own proprietary data. In particular:

1. CONSULTANT, or any of CONSULTANT'S employees or agents shall not divulge,
transfer, assign, sell, license, franchise, sublease, or otherwise convey
CUSTOMER'S proprietary data in any form to a third party, person or organization
except as may be specifically agreed upon in advance in writing by CUSTOMER.

2. In the event CONSULTANT shall attempt to use or convey any portion of
CUSTOMER'S proprietary data in a manner contrary to the terms of this LICENSE
AGREEMENT, CUSTOMER may have the right, in addition to any other remedies
available to it, to seek injunctive relief enjoining such acts.

b. CUSTOMER acknowledges that SOFTWARE and all related documentation and
information obtained from CONSULTANT are proprietary products of CONSULTANT, who
retains full ownership rights. CUSTOMER agrees to safeguard these proprietary
products with the same degree of care that it accords to CUSTOMER'S own
proprietary data. In particular:

1.
CUSTOMER'S employees or agents shall not divulge, transfer, assign, sell,
license, franchise, sublease or otherwise convey such proprietary products, or
any portion thereof, whether in printed, magnetic or any other form to any third
party, person, or organization except as may be specifically agreed upon in
advance in writing by CONSULTANT.

2.
In the event CUSTOMER shall attempt to use or convey such proprietary products,
or any duplication or modification thereof, in a manner contrary to the terms of
this LICENSE AGREEMENT, CONSULTANT may have the right, in addition to any other
remedies available to it, to seek injunctive relief enjoining such acts.

c. The obligations of this Paragraph 8 shall survive the termination of this
LICENSE AGREEMENT.





9.     WARRANTY AND LIMITATION OF LIABILITY:

a. CUSTOMER acknowledges that SOFTWARE is of such complexity that it may have
inherent errors. CONSULTANT stands ready to correct errors that are uncovered
during operation of SOFTWARE within the warranty period which shall extend for
One Hundred Twenty (120) days following the agreed date CUSTOMER goes live with
business operations on the SOFTWARE. CONSULTANT warrants that the SOFTWARE shall
substantially perform the functions identified on EXHIBIT C. No such failure to
substantially perform shall be deemed to occur until CUSTOMER notifies
CONSULTANT in writing and with as much detail as is reasonably possible of such
failure.

The warranty period for SOFTWARE is limited to One Hundred Twenty (120) days
following the agreed date CUSTOMER goes live with business operations on the
SOFTWARE, unless extended by a SUBSCRIPTION AGREEMENT between the parties.
With respect to modifications provided under a SERVICES AGREEMENT or contained
in a release sent under a SUBSCRIPTION AGREEMENT, the warranty period for such
modified SOFTWARE shall remain in full force and effect during the term of such
SUBSCRIPTION AGREEMENT. CUSTOMER should install and test such SOFTWARE
modifications delivered by CONSULTANT as soon as possible upon receipt.

b. This warranty shall immediately terminate if SOFTWARE is modified except by
CONSULTANT, in any manner whatsoever without prior written approval from
CONSULTANT, except as permitted by Paragraph 10 below. CUSTOMER is hereby given
permission to create reports using the SOFTWARE.

c. CONSULTANT'S sole obligation and liability under this warranty shall be to
deliver changes to SOFTWARE regarding SOFTWARE errors which were detected by
CUSTOMER during the warranty period. CONSULTANT will make every effort to
correct SOFTWARE errors quickly after notice from CUSTOMER.

d. CUSTOMER is responsible for reasonable record keeping, procedures, and
controls and for notifying CONSULTANT immediately upon detection of any SOFTWARE
errors.

e. This warranty does not apply to SOFTWARE errors caused by hardware failure,
by software changes not supplied by CONSULTANT, or by the installation of
software besides that described in EXHIBIT A.

f. CONSULTANT warrants that the SOFTWARE does not infringe upon or violate any
patent, copyright, trade secret or any other proprietary right of any third
party. In the event of a claim by any third party against CUSTOMER, CUSTOMER
shall promptly notify CONSULTANT and CONSULTANT shall defend such claim, in
CUSTOMER'S name, but at CONSULTANT'S expense and shall fully indemnify CUSTOMER
against any loss, cost, expense or liability arising out of such claim, whether
or not such claim is successful. As a full remedy for breach of this warranty,
and in lieu of any damages or refund of money paid, CONSULTANT may, at its
option, obtain for CUSTOMER the right to use the SOFTWARE, or modify or replace
the SOFTWARE so that it constitutes software that performs the functions listed
on EXHIBIT C in substantially the same manner as the SOFTWARE.

g. CONSULTANT warrants that the SOFTWARE is Century Compliant in that it takes
the turn of the century into account in any and all accounting, comparison,
calculation and other formulas that use the date as part of such formula. The
SOFTWARE uses the four digit year field in all its standard reports. In the
event that miscalculations, improper searches, or other problems occur, based on
the use of a date, and further provided that CUSTOMER'S hardware and other
software properly exchanges date data with the SOFTWARE, CONSULTANT shall make
needed corrections, at CONSULTANT'S sole cost, on a high priority basis.

h. Except as specifically set forth in this Paragraph 9, CONSULTANT makes no
representations or warranties, either express or implied, arising by law or
otherwise, with respect to the SOFTWARE, and there are no warranties whatsoever
that extend beyond the description of the SOFTWARE and any modifications to the
SOFTWARE. THE CONSULTANT HEREBY DISCLAIMS ALL WARRANTIES AND CONDITIONS, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL
CONSULTANT HAVE ANY OBLIGATION OR LIABILITY ARISING FROM TORT, OR FROM LOSS OF
REVENUE OR PROFIT, OR FOR INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING
OUT OF, OR RELATED TO THE SOFTWARE OR THIS AGREEMENT, EVEN IF CONSULTANT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. CONSULTANT'S liability, if any,
under any cause of action arising out of or related to the LICENSE AGREEMENT and
SOFTWARE shall not exceed a refund of the License Fee and Software Subscription
Service Fees paid for the SOFTWARE, less documented but then unpaid fees for
services and expenses as set forth above. The foregoing restrictions,
disclaimers and limitations shall apply and remain in force even in the event of
a breach by CONSULTANT of a condition or fundamental term hereunder, or in the
event of a breach which constitutes a fundamental breach.

i. Any action to enforce any obligation of the CONSULTANT under this LICENSE
AGREEMENT must be brought either within one (1) year of the discovery of the
alleged breach or the applicable statute of limitations, whichever is shorter.

j. The warranty shall not apply to the SOFTWARE if the SOFTWARE:

1)
is used in a manner different from the manner in which it is intended to be
used, or

2)
is used in a manner different from the manner set forth in CONSULTANT'S written
instructions and operating manuals, or

3)
has not been maintained in accordance with the CONSULTANT'S written instructions
and operating manuals, or

4)
has been tampered with, or has been modified in any manner whatsoever, except as
permitted in Paragraph 10 below. It is specifically understood by CUSTOMER that
due to such tampering or modification, subsequent updates, changes,
modifications, enhancements and new releases to the SOFTWARE may be rendered
unusable.

k. CONSULTANT warrants to the CUSTOMER that no SOFTWARE provided to or created
for the CUSTOMER by the CONSULTANT contains or will contain any Self-Help Code
(defined below).

"Self‑Help Code" means any back door, time bomb, drop dead device, or other
software routine designed to disable a computer program, automatically with the
passage of time, upon the failure to receive a code signal or under the positive
control of a person other than the CUSTOMER. Self‑Help Code does not include
software routines in the SOFTWARE, if any, designed to permit the CONSULTANT to
obtain access to the CUSTOMER'S computer system(s) (e.g., remote access via
modem) for purposes of maintenance or technical support.




10.    SOFTWARE MODIFICATION:
The warranty for the SOFTWARE shall not be rendered void or otherwise affected
by any modifications, enhancements, migrations, alterations or attachments
("Modifications") to the SOFTWARE (i) performed by CONSULTANT'S personnel or
under the CONSULTANT'S direction, or (ii) performed by the CUSTOMER following
disclosure in writing of such proposed modification to CONSULTANT, and approval
by the CONSULTANT, which approval shall not be unreasonably withheld as long as
Modifications are made in the CUSTOMER libraries as directed by CONSULTANT.
Additionally, no warranty which applies to the modules of the SOFTWARE shall be
rendered void or otherwise affected by any additional computer code added to the
SOFTWARE that does not change the operation of the SOFTWARE, but merely calls
information; provided that the CONSULTANT shall have no responsibility for the
consequence of modifications by the CUSTOMER to the SOFTWARE that are not
subsequently approved by the CONSULTANT. With respect to modifications not
performed nor approved by the CONSULTANT ("Unauthorized Modifications"), no
warranty shall apply. Any warranty work performed by the CONSULTANT that is
ultimately determined to be the result of Unauthorized Modifications, or
resulting from authorized modifications which caused unintentional results,
shall be at the CUSTOMER'S cost and expense.


 

11. GENERAL:

a. NOTICE - Any notice, amendment, or consent required or permitted under this
Agreement shall be in writing and transmitted to the recipient by either (i)
courier delivery; (ii) Federal Express or similar overnight courier delivery; or
(iii) U.S. certified mail, return receipt requested, postage prepaid. All
notices are to be courier delivered or mailed to the addresses and persons
identified below as executing this Agreement, or to such other address as shall
be furnished in writing by either party to the other. Notices or communications
shall be deemed given upon the date of (a) courier or Federal Express delivery,
or (b) in the case of transmittal by U.S. certified mail, return receipt
requested, the date the return receipt is signed or delivery is rejected.

b. APPLICABLE LAW - This LICENSE AGREEMENT shall be governed by the laws of the
State of Alabama, without regard to its choice of law principles.

c. RISK OF LOSS - After delivery of SOFTWARE to the CUSTOMER, the CUSTOMER shall
be responsible for protecting the SOFTWARE from risk, loss, damage, or
destruction. In the event of such loss, damage, or destruction, the items of the
SOFTWARE so lost, damaged, or destroyed shall be replaced by CONSULTANT, if
possible, at the request and the expense of the CUSTOMER, except to the extent
such damage is caused by CONSULTANT.

d. NO JOINT VENTURE - Nothing contained in this LICENSE AGREEMENT shall be
construed to imply that a joint venture or partnership is created by and between
the parties hereto.

e. SOLICITATION OF EMPLOYEES - During the term of this LICENSE AGREEMENT, and
for one year after its termination, neither CONSULTANT nor CUSTOMER shall
directly or indirectly induce any officer, agent or employee to leave the employ
of the other party, without that other party's written consent.

f. ATTORNEY'S FEES - In the event of any litigation between the parties hereto
regarding the construction of this LICENSE AGREEMENT or the obligations, duties
or rights of the parties hereunder, or if suit otherwise is brought to recover
damages for breach of this LICENSE AGREEMENT, or any action be brought for
specific performance then, and in any of such events, each party will be
responsible for paying their own expenses and attorney fees.

g. ENTIRE AGREEMENT - This LICENSE AGREEMENT, including its attachments,
exhibits and addenda, constitutes the entire agreement between CUSTOMER and
CONSULTANT and supersedes and cancels any or all prior agreements or proposals,
written or oral, between parties relating to the subject matter hereof. Any
amendments, addenda, alterations or modifications to the terms or conditions of
this LICENSE AGREEMENT shall be in writing and signed by both parties.

h. NO PUBLICITY - Each party agrees it shall not, in connection with the
performance of this LICENSE AGREEMENT or thereafter, use the other party's name
in any advertising or promotional material without prior consent of the other
party; however, CONSULTANT may list CUSTOMER as a client in its corporate
resume. Upon termination of this Agreement, CUSTOMER shall have the right to
revoke the permission granted above regarding CONSULTANT'S listing CUSTOMER as a
client in its corporate resume.

i. ARBITRATION - Any controversy or claims arising out of or relating to this
LICENSE AGREEMENT or the breach thereof, except for claims based upon a personal
injury, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (AAA), and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The venue of such arbitration shall be Shelby
County, Alabama. The parties shall jointly and equally bear the costs and fees
of the arbitration, but each party shall pay its own costs and expenses,
including attorneys' fees. The arbitration shall be heard by a panel of three
arbitrators, each of whom is specialized by training or experience in the
subject matter of this LICENSE AGREEMENT. One arbitrator shall be appointed by
each party and the third shall be appointed under the rules of the AAA. The
Arbitrators shall not have the power to include punitive damages or equitable
relief in any award, or to alter the terms of this LICENSE AGREEMENT.

j. FORCE MAJEURE - Neither CUSTOMER nor CONSULTANT shall have breached this
LICENSE AGREEMENT if its failure to perform its obligations is due to causes
beyond its reasonable control, including, but not limited to, labor
difficulties, fire, flood, or other catastrophes, acts of God, delays of others,
insurrections, wars, riots, failure of transportation, communication or power
supply, or mechanical difficulties with mechanical equipment.

k. BINDING AGREEMENT - This LICENSE AGREEMENT shall be binding upon and inure to
the benefit of the heirs, administrators, executors, successors and assigns of
the parties hereto; provided that nothing in this LICENSE AGREEMENT shall confer
any benefit upon or any right of action to any persons who are not party to this
LICENSE AGREEMENT.

l. SEVERABILITY OF PROVISIONS - If any provision of this LICENSE AGREEMENT is
held invalid or otherwise unenforceable, the enforceability of the remaining
provisions of the LICENSE AGREEMENT shall not be impaired thereby.

m. RETURN OF SOURCE CODE - If this LICENSE AGREEMENT is terminated for any
reason other than the dissolution of CONSULTANT, or if the CUSTOMER violates the
terms of this LICENSE AGREEMENT, or if the CUSTOMER no longer uses the SOFTWARE
for its business applications, the CUSTOMER shall immediately return all source
code to the CONSULTANT if requested by CONSULTANT in writing.

n. TERMINATION - This LICENSE AGREEMENT shall terminate if CUSTOMER demands a
return of the license fee in accordance with the provisions of Paragraph 2. This
LICENSE AGREEMENT shall also terminate if CONSULTANT determines CUSTOMER has
violated CONSULTANT'S ownership rights set forth in Paragraphs 5 or 8.

o. COUNTERPARTS - This LICENSE AGREEMENT may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute an instrument.







 






IN WITNESS WHEREOF, this Agreement is executed by the undersigned on the 20th 
day of February, 2014.




MANAGEMENT DATA, INC.UTG, INC.
2060 OAK MOUNTAIN DRIVE SUITE 2005250 SOUTH 6TH STREET ROAD
PELHAM, ALABAMA  35124SPRINGFIELD, IL  62703
By:
/s/ Patrick D. Michael
 
By:
/s/ Theodore C. Miller
Title:
President
 
Title:
Senior Vice President
Date:
2/25/2014
 
Date:
2/20/2014



 
 
 
EXHIBIT A


SOFTWARE TO BE DELIVERED TO CUSTOMER




FIMMAS SOFTWARE MODULE DESCRIPTIONS



A. Server Based Deliverables



Application
Library
 
Description
FLX
FIMMAS Base System Data Dictionary
FPX
FIMMAS Base System Processes - New Business, Underwriting, Customer Service,
Contract Accounting, Commission Accounting, Agent Administration, Billing,
Collection, System Administration, Claims and Benefit Payments
FSI
FIMMAS Integration Link Module - Provides correspondence and printing
capabilities using standard windows based word processing applications.
FFR
FIMMAS Valuation Module
MDU
FIMMAS Utilities for Analysis and Documentation. These utilities, along with
APPX documentation utilities, can print detailed documentation of all the
objects in the FLX, FPX, FAR, FFR, FSI, and other FIMMAS applications.
FCR
FIMMAS Credit Module
FAR
FIMMAS Agency Reporting Module
FRA
FIMMAS Reinsurance Applications Module
FGR
FIMMAS Group Module
FRP
FIMMAS Repetitive Payments Application Module
FLU
FIMMAS Application that holds System Defined Lookup Values
FDC
FIMMAS Debt Cancellation Module






B. Desktop Based Deliverables

a. One Visual Basic executable program to control file transfer for
correspondence printing (connects the FSI module with Word Processing software).

b.
One on-line Help File.



Notes:

1. The server based deliverables include source code and on-line help
documentation.

2. The Desktop based deliverables are Windows executable files, with source
code.

3. The media for server based and Desktop based deliverables is an FTP file
delivered via the Internet or CD.

4. The server based deliverables require APPX version 5.2 or higher. The Desktop
based deliverables require Windows 2000 or higher.

5. The server based deliverables can run on any servers / operating systems that
are supported by APPX 5.2.

 




EXHIBIT B


SOFTWARE LICENSE FEES




The SOFTWARE license fee for the copies of the SOFTWARE to support all product
types for both group and individual products including 250 concurrent authorized
production Users and 2 Developers is $450,000.
The LICENSE FEE provides a perpetual corporate license for the support for all
lines of business on a single server hardware configuration of CUSTOMERS
business and all of the business of CUSTOMERS currently contracted TPA clients
as of the effective date of this AGREEMENT.
Additional Users may be added at the rate of $2,500.00 each, and Developers may
be added at the rate of $6,000.00 each.
The fee for source code modification rights is $100,000.
This fee does not cover any costs or expenses of CONSULTANT, which may be
required for the installation, training, customization, or any other services
requested by CUSTOMER.


The LICENSE FEE to add additional TPA or BPO clients for CUSTOMER contracted
after the effective date of this AGREEMENT will be $9,000 annually payable on
the anniversary of the go-live date of the new TPA or BPO client.  Terminations
in the middle of a contact year will be refunded on a straight line pro-rata
basis.




EXHIBIT C


BASE SYSTEM FUNCTIONALITY




Source code and compiled modules for the FIMMAS Base System, which includes the
following MDI-designed capabilities for the administrative support of insurance
products.


·Policy Administration
·Policy Accounting / History
·Coverage Changes / History
·Suspense Accounting
·Policy Values / Quotations
·Notes and Reminders
·Policy Loans
·Disbursement Extracts
·Withdrawals and Surrenders
·Audit History
·Fund Accumulation Processing
·Commission Processing
·Billing - Direct Bills, List Bills, Bank Draft
·Commission Statements*
·Billing Statements*
·Death Claims Register
·Customer Statements and Correspondence*
·Requirements Tracking
·Valuation and Financial Reporting
·Data Archival
·Agent Administration / Licensing
·Plan and Ratebook Rules
·System Administration Utilities
·Flexible Reporting Tools
·Database Management Utilities
·Policy Print / Cost Disclosure*
·Standard Management Information Reports*
·Client Database
·New Business / Policy Issue and Reissue
·Security Utilities




*Note: The ability to create these outputs is included in the base system. All
of these outputs typically require some modification to accommodate specific
formats, content, and triggers.

 




EXHIBIT D


LOCATION OF CUSTOMER'S HARDWARE




The SOFTWARE will be located on a processor owned by CONSULTANT at: Birmingham,
Alabama.




EXHIBIT E


CUSTOMER'S HARDWARE




FIMMAS is to be installed on virtual (Windows) application server including a
SQLServer database .




EXHIBIT F


CONTACT PERSONS




Designated Customer Representatives




Primary User Contact:
Mike Borden
 
Vice President
 
217-241-6310
Name
 
Title
 
Telephone

Backup User Contact:
Kendra Lynn
 
Chief Administrative Officer
 
217-241-6347
Name
 
Title
 
Telephone

Primary Technical Contact:
Roger Bridgman
 
Senior Programmer Analyst
 
217-241-6397
Name
 
Title
 
Telephone

Backup Technical Contact:
Doug Dockter
 
Manager Information Technology
 
217-241-6317
Name
 
Title
 
Telephone









Designated Consultant Representatives




Primary Contact:
Jerome Wolter
 
Site Manager
 
205-378-1380
Name
 
Title
 
Telephone

Backup Contact:
Brad Michael
 
Director System Development
 
205-378-1380
Name
 
Title
 
Telephone




